DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on March 24, 2021 has been entered and considered and an action on the merits follows.

Specification
The proposed amendment filed on March 24, 2021 has been acknowledged and approved. The amendment sufficiently overcomes the disclosure informalities noted in the previous office action.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a baler comprising … wherein the second end position is located further towards the outlet end of the channel than the first end position, whereby the secondary plunger is configured to extend further than the plunger into the channel during a compression stroke, in combination with the rest of the claimed limitations.
wherein the second end position is located further towards the outlet end of the channel than the first end position, whereby the secondary plunger extends further than the plunger into the channel during a compression stroke, in combination with the rest of the claimed limitations.
US 9,204,596 to Van De Laarschot is the closest prior art of record to the instant invention. Van De Laarschot discloses two plungers (12 and 13) extend the same distance into the bale forming chamber. Figure 3 and 4 show end positions of both plungers are in the same position. Therefore, Van De Laarschot fails to disclose the second end position of one plunger is located further towards the outlet end of the channel than the first end position of the other plunger. Such movement of the plungers reduce torque in the rotary drive mechanism (see the specification, page 4, last paragraph). Therefore, it is concluded by the Examiner that claims 1-4 and 6-10 are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	July 7, 2021